                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   ABANTE ROOTER AND PLUMBING INC.,
                                                                              individually and on behalf of all others
                                                                         10   similarly situated,                                            No. C 18-05750 WHA

                                                                         11                  Plaintiffs,
United States District Court




                                                                                v.                                                           ORDER TO SHOW CAUSE
                               For the Northern District of California




                                                                         12
                                                                         13   LEAD EXCEL, INC., RON TAYLOR, and
                                                                              DOES 1 through 10, inclusive, and each of
                                                                         14   them.

                                                                         15                  Defendants.
                                                                                                              /
                                                                         16
                                                                         17          On February 11, an order issued to the parties granting an extension to file the answer

                                                                         18   and partially staying the case pending the individual defendant’s Chapter 13 bankruptcy (Dkt.

                                                                         19   No. 24). The order specifically requested a status report from both parties by February 28 that

                                                                         20   indicated whether or not the corporate defendant in this action is directly implicated by the

                                                                         21   individual defendant’s Chapter 13 bankruptcy proceeding or whether or not the corporate

                                                                         22   defendant is undergoing its own bankruptcy proceeding. Since then, the only filing has been

                                                                         23   from the individual defendant advising that he has filed for Chapter 13 bankruptcy (Dkt. No.

                                                                         24   25). No one has complied with the prior order’s request.

                                                                         25          To that end, by MARCH 12, 2019, both plaintiff and the corporate defendant must file a

                                                                         26   status report as to whether the corporate defendant in this action is directly implicated by the

                                                                         27   individual defendant’s Chapter 13 bankruptcy proceeding or whether or not the corporate

                                                                         28
                                                                          1   defendant is undergoing its own bankruptcy proceeding and SHOW CAUSE why the prior order
                                                                          2   had not been complied with by the original date.
                                                                          3
                                                                          4          IT IS SO ORDERED.
                                                                          5
                                                                          6   Dated: March 5, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                          7                                                      UNITED STATES DISTRICT JUDGE
                                                                          8
                                                                          9
                                                                         10
                                                                         11
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             2
